DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following Restriction Requirement Group I (Claims 1-7 and 23) is elected without traverse. Claims 8-17, 24 and 25 are canceled.

Claims 1-7 and 23 are herein examined.
Claim Objections
Claim 7 is objected to because of the following informalities: claim 7 should depend on claim 2
Claim 23 is objected to because of the following informalities:  on line 5, the claim recites --- the a processor.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al US 2020/00920044 A1 hereinafter Park in view of Ye et al. US 2020/0092858 A1 hereinafter Ye.

Regarding claim 1. Park discloses A data transmission method, comprising: 
receiving downlink data during a physical uplink shared channel (PUSCH) transmission, fig. 9, [0236]-[0237], UE receives feedback HARQ-ACK during PUSCH repeated transmission; and 
in response to the received downlink data being first feedback, terminating the PUSCH transmission, early termination of PUSCH: for instance see [0221], when the feedback is NACK (first feedback), performs early termination of PUSCH; and 
in response to the received downlink data being second feedback, terminating the PUSCH transmission, [0237], when the feedback is ACK (second feedback), terminate PUSCH transmission.
Park does not discloses executing a first operation when receiving the second feedback.
Ye discloses executing a first operation when receiving the second feedback, [0120], [0217], UE performs PUSCH termination and enter sleep mode (first operation).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Park by executing a first operation when receiving the second feedback as taught by Ye to provide a design of early termination system; see abstract.

Regarding claim 2. Park does not disclose but Park as modified with Ye discloses, wherein the first operation comprises: entering a discontinuous reception OFF (DRXOFF) state, see Ye; [0120], [0217]; sleep mode, or releasing a radio resource control (RRC) connection.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Park by executing a first operation when receiving the second feedback as taught by Ye to provide a design of early termination system; see abstract.

Regarding claim 3. Park discloses, further comprising: during the PUSCH transmission, in response to the received downlink data being third feedback, terminating the PUSCH transmission and executing a second operation, [0093], [0237], when the feedback is HARQ-ACK may be DTX; based on HARQ-ACK, UE performs termination of PUSCH and release resource.

Regarding claim 5. Park does not disclose but Park as modified with Ye discloses, further comprising: outside PUSCH transmission time, receiving the downlink data; and in response to the received downlink data being the second feedback, executing the first operation, Ye; [0120],[0217], UE performs PUSCH termination and enter sleep mode (first operation).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Park by executing a first operation when receiving the second feedback as taught by Ye to provide a design of early termination system; see abstract.

Regarding claim 6. Park discloses, further comprising: outside PUSCH transmission time, receiving the downlink data; and in response to the received downlink data being the third feedback, executing the second operation, [0093], [0237], when the feedback is HARQ-ACK may be DTX; based on HARQ-ACK, UE performs termination of PUSCH and release resource.

Regarding claim 7. Park does not disclose but Park as modified with Ye discloses, wherein releasing the RRC connection comprises: entering an idle state after feedback for acknowledging RRC connection release is sent to a base station, for instance, Ye, [0120], [0217], discloses entering sleep mode after receiving ETS.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Park by executing a first operation when receiving the second feedback as taught by Ye to provide a design of early termination system; see abstract.

Regarding claim 23. Park discloses A data transmission apparatus, comprising: a processor; and a memory connected with the processor and for storing instructions executable by the processor, wherein execution of the instructions by the processor causes the processor to perform the data transmission method of claim 1, see rejection of claim 1.

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites, wherein in response to the first operation being entering the DRX_OFF state, the second operation is releasing the RRC connection; and in response to the first operation being releasing the RRC connection, the second operation is entering the DRX_OFF state. 
Claim4 is objected to because no prior art alone or in combinations disclose the combination of feature required by the claim.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        8/27/2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414